DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
The objection of Claim 5 for the limitation “wherein the plurality of regions include a first number of regions and wherein the plurality of forces sensors include a second number of force sensors, the first number being different from the second number” is withdrawn in light of the amendment to at least Claim 5.
The objection of Claims 7 and 8 because Claim 7 ends in a comma is withdrawn in light of the amendment to at least Claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 10, 12 – 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. PG Pub 2013/0141365) in view of Kwong et al. (U.S. PG Pub 2018/0136770).

Regarding Claim 1, Lynn et al. teach a system, comprising: 
a plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35) coupled to a device (Paragraph 32); 
a processor (Figure 1, Element 120.  Paragraphs 34 - 35) configured to: 
receive (Paragraph 34) a plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) from the plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35); 
compare (Figure 4, Element 404.  Paragraph 43) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to a signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) corresponding to at least one input force (Paragraph 29) applied to at least one of a plurality of regions (Paragraph 39) configured to receive a force; 
determine whether the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) corresponds to a purposeful touch instead of an inadvertent flexing (Paragraph 44) of the device, wherein the processor (Figure 1, Element 120.  Paragraphs 34 - 35) being configured to determine whether the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) correspond to the purposeful touch (Paragraph 44) includes the processor (Figure 1, Element 120.  Paragraphs 34 - 35) being configured to determine whether a correlation (Element Gesture.  Paragraph 44) between the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) and the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) exceeds a threshold (Paragraph 44.  The examiner notes that when information associated with disturbance (e.g., a gesture) is sensed, a threshold will be met to determine the information associated with the disturbance.); and 
detect a touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).) in response to a determination that the correlation (Element Gesture.  Paragraph 44) exceeds the threshold (Paragraph 44.  The examiner notes that when information associated with disturbance (e.g., a gesture) is sensed, a threshold will be met to determine the information associated with the disturbance.); and 
a memory (Paragraph 36) coupled to the processor (Figure 1, Element 120.  Paragraphs 34 - 35) and configured to provide the processor (Figure 1, Element 120.  Paragraphs 34 - 35) with instructions.
Lynn et al. is silent with regards to wherein the force sensors include a plurality of strain sensors and wherein the plurality of measurements include a plurality of strain measurements.
Kwong et al. teach wherein the force sensors include a plurality of strain sensors (Figure 3, Element 108.  Paragraph 39) and wherein the plurality of measurements include a plurality of strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 3, Lynn et al. in view of Kwong et al. teach the system of claim 1 (See Above).  Lynn et al. teach wherein the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) is a precalibrated vector (Element data structure.  Paragraph 59.  The examiner notes that Paragraph 18 of the instant invention defines a “precalibrated vector” is a normalized set of measurements.) corresponding to a plurality of precalibrated measurements (Element data structure entries.  Paragraph 59).
Lynn et al. is silent about the measurements being strain measurements
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 4, Lynn et al. in view of Kwong et al. teach the system of claim 3 (See Above).  Lynn et al. teach wherein the processor (Figure 1, Element 120.  Paragraphs 34 - 35) is further configured to: normalize (Figure 7, Element 706.  Paragraph 56) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35), the precalibrated vector (Element data structure.  Paragraph 59.  The examiner notes that Paragraph 18 of the instant invention defines a “precalibrated vector” is a normalized set of measurements.) being a normalized vector (Paragraph 59).
Lynn et al. is silent about the measurements being strain measurements
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 5, Lynn et al. in view of Kwong et al. teach the system of claim 1 (See Above).  Lynn et al. is silent with regards to wherein the plurality of regions include a first number of regions and wherein the plurality of force sensors include a second number of force sensors, the first number being different from the second number.
Kwong et al. teach wherein the plurality of regions include a first number of regions (Figure 2, Element 210.  Paragraph 33) and wherein the plurality of force sensors include a second number of force sensors (Figure 2, Elements 208a/b.  Paragraph 33), the first number being different from the second number (Figure 2.  Kwong et al. disclose that the SC grouping contains at least two strain gauge form a set (Element 208a/b) and also disclose multiple sets in a group.  Therefore, the first number of regions will be different from the number of sensors.).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 6, Lynn et al. in view of Kwong et al. teach the system recited in claim 1 (See Above).  Lynn et al. is silent with regards to wherein the plurality of force sensors includes a plurality of integrated strain sensors.
Kwong et al. teach wherein the plurality of force sensors (Figure 3, Element 108.  Paragraph 39) includes a plurality of integrated strain sensors (Figure 3, Element 108.  Paragraph 39).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 7, Lynn et al. in view of Kwong et al. teach the system of claim 6 (See Above).  Lynn et al. is silent with regards to wherein each of the plurality of integrated strain sensors includes a first plurality of sensors for measuring strain along a first axis, a second plurality of sensors for measuring strain along a second axis, and at least one cross sensor, the second axis being perpendicular to the first axis.
Kwong et al. teach wherein each of the plurality of integrated strain sensors (Figure 3, Element 108.  Paragraph 39) includes a first plurality of sensors (Figure 3, Elements R2 and R4.  Paragraph 40) for measuring strain along a first axis (Figure 3, Element widthwise dimension.  Paragraph 40), a second plurality of sensors (Figure 3, Elements R1 and R3.  Paragraph 40) for measuring strain along a second axis (Figure 3, Element lengthwise dimension.  Paragraph 40), and at least one cross sensor (Figure 3, Elements 308 and 310.  Paragraph 39), the second axis (Figure 3, Element lengthwise dimension.  Paragraph 40) being perpendicular to (Seen in Figure 3) the first axis (Figure 3, Element widthwise dimension.  Paragraph 40).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 8, Lynn et al. in view of Kwong et al. teach the system of claim 7 (See Above).  Lynn et al. is silent with regards to wherein the system is integrated into a mobile phone having a frame, the plurality of force sensors being mounted to the frame.
Kwong et al. teach wherein the system is integrated into a mobile phone (Figure 1, Element 104.  Paragraph 24) having a frame (Figure 1, Element 102.  Paragraph 24), the plurality of force sensors (Figure 3, Element 108.  Paragraph 39) being mounted to (Seen in Figures 1, 2, and 4) the frame (Figure 1, Element 102.  Paragraph 24).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 9, Lynn et al. in view of Kwong et al. teach the system of claim 1 (See Above).  Lynn et al. teach wherein the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) is a precalibrated force transfer matrix (Element data structure.  Paragraph 59) and wherein the processor (Figure 1, Element 120.  Paragraphs 34 - 35) being configured to compare the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) further includes the processor (Figure 1, Element 120.  Paragraphs 34 - 35) being configured to: 
use the precalibrated force transfer matrix (Element data structure.  Paragraph 59) to map the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to at least one input force (Paragraph 29) applied to each of the plurality of regions (Paragraph 39); and 
compare the at least one input force (Paragraph 29) to a known force (Figure 12, Elements light/hard force.  Paragraphs 78 and 87) corresponding to the touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).).

Regarding Claim 10, Lynn et al. teach a method, comprising: 
receiving (Paragraph 34) a plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) from a plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35), the plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35) corresponding to a plurality of regions (Paragraph 39) of a device, the plurality of regions (Paragraph 39) being configured to receive a force (Figure 1, Elements 112 - 118.  Paragraph 35); 
comparing (Figure 4, Element 404.  Paragraph 43) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to a signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) corresponding to at least one input force (Paragraph 29) applied to at least one of the plurality of regions (Paragraph 39); 
determining whether the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) corresponds to a purposeful touch (Paragraph 44) instead of an inadvertent flexing (Paragraph 44) of the device, wherein determining whether the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) correspond to the purposeful touch (Paragraph 44) includes determining whether a correlation (Element Gesture.  Paragraph 44) between the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) and the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) exceeds a threshold (Paragraph 44.  The examiner notes that when information associated with disturbance (e.g., a gesture) is sensed, a threshold will be met to determine the information associated with the disturbance.); and 
detecting a touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).) in response to a determination that the correlation (Element Gesture.  Paragraph 44) exceeds the threshold (Paragraph 44.  The examiner notes that when information associated with disturbance (e.g., a gesture) is sensed, a threshold will be met to determine the information associated with the disturbance.).
Lynn et al. is silent with regards to the plurality of force sensors including a plurality of strain sensors, the plurality of measurements include a plurality of strain measurements.
Kwong et al. teach the plurality of force sensors including a plurality of strain sensors (Figure 3, Element 108.  Paragraph 39), the plurality of measurements include a plurality of strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 12, Lynn et al. in view of Kwong et al. teach the method of claim 10 (See Above).  Lynn et al. teach wherein the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) is a precalibrated vector (Element data structure.  Paragraph 59.  The examiner notes that Paragraph 18 of the instant invention defines a “precalibrated vector” is a normalized set of measurements.) corresponding to a plurality of precalibrated measurements (Element data structure entries.  Paragraph 59).
Lynn et al. is silent about the measurements being strain measurements
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 13, Lynn et al. in view of Kwong et al. teach the method of claim 12 (See Above).  Lynn et al. teach wherein the processor (Figure 1, Element 120.  Paragraphs 34 - 35) is further configured to: normalizing (Figure 7, Element 706.  Paragraph 56) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35), the precalibrated vector (Element data structure.  Paragraph 59.  The examiner notes that Paragraph 18 of the instant invention defines a “precalibrated vector” is a normalized set of measurements.) being a normalized vector (Paragraph 59).
Lynn et al. is silent about the measurements being strain measurements
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 14, Lynn et al. in view of Kwong et al. teach the method of claim 12 (See Above).  Lynn et al. teach further comprising: providing the precalibrated vector, the providing the precalibrated vector further including 
applying a user initiated force (Figure 8, Element 802.  Paragraphs 62 – 63) to each of the plurality of regions (Paragraph 39) a particular number of times for a plurality of users; 
receiving the plurality of calibration measurements (Figure 8, Element 804.  Paragraphs 64 – 66) corresponding to the user initiated force (Figure 8, Element 802.  Paragraphs 62 – 63) from the plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35) for the plurality of regions (Paragraph 39) for the particular number of times; and 
normalizing (Paragraphs 64 – 66) the plurality of calibration measurements (Figure 8, Element 804.  Paragraphs 64 – 66).
Lynn et al. is silent about the measurements being strain measurements
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 15, Lynn et al. in view of Kwong et al. teach the method of claim 10 (See Above).  Lynn et al. teach wherein the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) is a precalibrated force transfer matrix (Element data structure.  Paragraph 59) and wherein the comparing the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) further includes: 
using the precalibrated force transfer matrix (Element data structure.  Paragraph 59) to map the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to at least one input force (Paragraph 29) applied to each of the plurality of regions (Paragraph 39); and 
comparing the at least one input force (Paragraph 29) to a known force (Figure 12, Elements light/hard force.  Paragraphs 78 and 87) corresponding to the touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).).

Regarding Claim 16, Lynn et al. in view of Kwong et al. teach the method of claim 15 (See Above).  Lynn et al. teach further comprising: providing the precalibrated force transfer matrix (Element data structure.  Paragraph 59), the providing the precalibrated force transfer matrix (Element data structure.  Paragraph 59) further including 
applying a particular force (Figure 8, Element 802.  Paragraphs 62 – 63) to at least one point; 
determining a response to the particular force (Figure 8, Element 802.  Paragraphs 62 – 63) from each of at least one of the plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35); 
repeating the applying the particular force (Figure 8, Element 802.  Paragraphs 62 – 63) and determining the response (Figure 8, Element 804.  Paragraphs 64 – 66) for the at least one of the plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35) for a plurality of locations and a plurality of particular forces (Paragraph 64); and 
determining (Figure 8, Element 806,  Paragraph 67 – 68) the precalibrated force transfer matrix (Element data structure.  Paragraph 59) based on the response for each particular force (Figure 8, Element 802.  Paragraphs 62 – 63).

Regarding Claim 17, Lynn et al. teach a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
receiving (Paragraph 34) a plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) from a plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35), the plurality of force sensors (Figure 1, Elements 112 - 118.  Paragraph 35) corresponding to a plurality of regions (Paragraph 39) of a device, the plurality of regions (Paragraph 39) being configured to receive a force (Figure 1, Elements 112 - 118.  Paragraph 35); 
comparing (Figure 4, Element 404.  Paragraph 43) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to a signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) corresponding to at least one input force (Paragraph 29) applied to at least one of the plurality of regions (Paragraph 39); 
determining whether the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) corresponds to a purposeful touch (Paragraph 44) instead of an inadvertent flexing (Paragraph 44) of the device, wherein determining whether the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) correspond to the purposeful touch (Paragraph 44) includes determining whether a correlation (Element Gesture.  Paragraph 44) between the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) and the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) exceeds a threshold (Paragraph 44.  The examiner notes that when information associated with disturbance (e.g., a gesture) is sensed, a threshold will be met to determine the information associated with the disturbance.); and 
detecting a touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).) in response to a determination.
Lynn et al. is silent with regards to the plurality of force sensors including a plurality of strain sensors, the plurality of measurements include a plurality of strain measurements.
Kwong et al. teach the plurality of force sensors including a plurality of strain sensors (Figure 3, Element 108.  Paragraph 39), the plurality of measurements include a plurality of strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 18, Lynn et al. in view of Kwong et al. teach the computer program product of claim 17 (See Above).  Lynn et al. teach wherein the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) is a precalibrated vector (Element data structure.  Paragraph 59.  The examiner notes that Paragraph 18 of the instant invention defines a “precalibrated vector” is a normalized set of measurements.) corresponding to a plurality of precalibrated measurements (Element data structure entries.  Paragraph 59).
Lynn et al. is silent with regards to the plurality of precalibrated measurements being a plurality of strain measurements.
Kwong et al. teach the plurality of precalibrated measurements being a plurality of strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 19, Lynn et al. in view of Kwong et al. teach the computer program product of claim 18 (See Above).  Lynn et al. teach wherein the computer program product further includes computer instructions for: normalizing (Figure 7, Element 706.  Paragraph 56) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35), the precalibrated vector (Element data structure.  Paragraph 59.  The examiner notes that Paragraph 18 of the instant invention defines a “precalibrated vector” is a normalized set of measurements.) being a normalized vector (Paragraph 59).
Lynn et al. is silent about the measurements being strain measurements
Kwong et al. teach the measurements being strain measurements (Figure 3, Elements 308 and 310.  Paragraphs 39 – 42).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. with the sensor unit of Kwong et al.  The motivation to modify the teachings of Lynn et al. with the teachings of Kwong et al. is to provide a strain gauge along the width of the device, which will replace physical buttons that would protrude above an exterior surface of the device, as taught by Kwong et al. (Paragraph 3).

Regarding Claim 20, Lynn et al. in view of Kwong et al. teach the computer program product of claim 17 (See Above).  Lynn et al. teach wherein the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) is a precalibrated force transfer matrix (Element data structure.  Paragraph 59) and wherein the instructions for comparing the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to the signature (Figure 4, Element 406.  Paragraph 44.  The examiner notes that the information associated with the disturbance (e.g., the data stored for a gesture) is deemed to read on a signature.) further include instructions for: 
using the precalibrated force transfer matrix (Element data structure.  Paragraph 59) to map the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35) to at least one input force (Paragraph 29) applied to each of the plurality of regions (Paragraph 39); and 
comparing the at least one input force (Paragraph 29) to a known force (Figure 12, Elements light/hard force.  Paragraphs 78 and 87) corresponding to the touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).).

Regarding Claim 22, Lynn et al. in view of Kwong et al. teach the system of claim 1 (See Above).  Lynn et al. is silent with regards to wherein the processor (Figure 1, Element 120.  Paragraphs 34 - 35) being configured to detect the touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).) further includes the processor (Figure 1, Element 120.  Paragraphs 34 - 35) being configured to: detect the touch input (Paragraph 44.  The information associated with disturbance (e.g., a gesture).) at a particular region (Element Predetermined Spatial Region.  Paragraph 39) of the plurality of regions (Paragraph 39) configured to receive the force (Paragraph 29) in response to the correlation (Element Gesture.  Paragraph 44) exceeding the threshold (Paragraph 44.  The examiner notes that when information associated with disturbance (e.g., a gesture) is sensed, a threshold will be met to determine the information associated with the disturbance.)


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn et al. (U.S. PG Pub 2013/0141365) in view of Kwong et al. (U.S. PG Pub 2018/0136770) in view of Klinghult et al. (U.S. PG Pub 2010/0123686).

Regarding Claim 21, Lynn et al. in view of Kwong et al. teach the system of claim 4 (See Above).  Lynn et al. teach wherein the processor (Figure 1, Element 120.  Paragraphs 34 - 35) being configured to normalize (Figure 7, Element 706.  Paragraph 56) the plurality of measurements (Figure 1, Elements not labeled, but are signals from the sensors to the touch detector.  Paragraphs 34 - 35)
Lynn et al. is silent with regards to wherein the processor being configured to: incorporate a device-specific gain calibration for the device, the gain calibration accounting for variations between mounting of the plurality of force sensors in the device and mounting an additional plurality of force sensors in an additional device.
Klinghult et al. teach wherein the processor (Figure 2, Element 220.  Paragraph 54) being configured to: incorporate a device-specific gain calibration (Paragraph 75) for the device, the gain calibration (Paragraph 75) accounting for variations between mounting of the plurality of force sensors (Figures 3A – 4B, Elements 330.  Paragraph 63) in the device and mounting an additional plurality of force sensors (Figures 3A – 4B, Elements 330.  Paragraph 63) in an additional device (The examiner notes that the gain for the amplifier can be adjusted and therefore any variations from device to device will be accounted for.).
It would have been obvious to a person of ordinary skill in the art to modify the teaching of the touch detector of Lynn et al. and the sensor unit of Kwong et al. with the gain calibration of Klinghult et al.  The motivation to modify the teachings of Lynn et al. and Kwong et al. with the teachings of Klinghult et al. is to be able to adjust the sensitivity of the sensor, as taught by Klinghult et al. (Paragraph 75).


Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to teach at least determining whether the measurements correspond to a purposeful touch instead of an inadvertent flexing of the device by correlating measurements from strain sensors with a signature and determining whether the correlation exceeds a threshold.  The applicant argues that Lynn et al. has no discussion of a purposeful touch being distinguished from an inadvertent flexing.  The examiner respectfully disagrees with the applicant’s assertion.  Kwong et al. discloses “As discussed above, each sensing unit 108 includes multiple individual SGs 208 that each have a particular resistance attribute (Paragraph 39.  Emphasis Added).”  Lynn et al. discloses “At 406, the received signal is processed to at least in part determine a location associated with the disturbance. In some embodiments, determining the location includes extracting a desired signal from the received signal at least in part by removing or reducing undesired components of the received signal such as disturbances caused by extraneous noise and vibrations not useful in detecting a touch input. In some embodiments, determining the location includes comparing the received signal to a reference signal that has not been affected by the disturbance. The result of the comparison may be used with a result of other comparisons performed using the reference signal and other signal(s) received at a plurality of sensors (Paragraph 44.  Emphasis Added).”  Therefore, Kwong et al. teaches strain signals and Lynn et al. teaches removing noise and vibrations not useful in detecting a touch input in order to determine the touch input from the received signal.  The Office is unmoved by the applicant’s arguments and the rejection is maintained.
Regarding the second argument, in which the applicant asserts that the prior art of record fails to teach the newly added limitations of Claim 22.  The applicant argues that Lynn et al. is silent to the location of a touch input is determined from the correlation between multiple measurements and the signature exceeding the threshold.  The examiner respectfully disagrees with the applicant’s assertion.  Lynn et al. discloses “In some embodiments, the step of 304 includes configuring at least one sensing device within a vicinity of a predetermined spatial region to capture an indication associated with a disturbance using the sensing device. The disturbance is caused in a selected portion of the input signal corresponding to a selection portion of the predetermined spatial region (Paragraph 39.  Emphasis Added).”  The examiner further notes the above response to the applicant’s first argument, in which it was shown that Lynn et al. teach receive the force in response to the correlation exceeding the threshold.  The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first and/or second arguments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Agarwal et al. (U.S. PG Pub 2016/0259465) teach a programmable gain amplifier that amplifies the difference between the force and the references signals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625